SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Eastern District of New York, and was argued by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District *75Court be and it hereby is affirmed substantially for the reasons stated in Judge Amon’s Memorandum and Order dated January 17, 2001.
We have considered all of plaintiffs contentions on this appeal and have found them to be "without merit. The judgment of the district court is affirmed.